Title: To Alexander Hamilton from William Short, 11 March 1791
From: Short, William
To: Hamilton, Alexander



Amsterdam March 11. 1791
Sir

I have the honor of writing to you at present for the last time from this place. I am now signing the bonds as fast as I recieve them from the notary. It is possible they may be finished to-morrow & in that case I shall set out the day after for Paris.
In my last of the 4th. inst. sent by the way of England was inclosed a translation of the bonds of the present loan. I now add a copy of the original in the Dutch language. Duplicates will be sent by the bankers.
In a former letter sent by the way of England I mentioned to you a letter which I had recieved from M. de Montmorin relative to the offers of Jeanneret & Co. You will recieve enclosed at present a copy of the same No. 1. together with the instructions therein alluded to No. 2. It is probable M. Otto will have previously communicated them. I have learned lately what I had before reason to suspect that Jeanneret & Co. are entirely without capital or credit & further of a character which shews it would be unsafe to treat with them their offers being supported by the minister is the only circumstance which entitles them to any kind of attention. They are besides of a nature which there is no probability of your being disposed to accept. You will observe by the instructions of M. de Montmorin that the ministry is in the disposition you would desire with respect to this affair.
I mentioned in my last that the committee of finance might be led into a different disposition by those who have an interest in the purchase of the American debt. The day after I wrote that letter I recieved from the Chargé des affaires of France at the Hague, one of which I inclose you a copy No. 3. & my answer No. 4. I am persuaded that this letter was written at the instigation of the committee of finance. They had been told that your draughts were for the loan now making. Those who wish to make this purchase & of whom some are probably in that committee imagined that if this could be ascertained that the assembly would perhaps force the government to treat for the sale of the debt, & that they would treat on more favorable terms on finding that the loans made here by the U.S. were destined for other purposes. My complete ignorance of your views on this subject disabled me from giving any other answer to M. Caillard. I know not as yet whether it will be thought satisfactory at Paris, where so much is done at present by intrigue & corruption, & where there are so many who are endeavouring to speculate on this debt. So far as it depends on the ministry I have no apprehension of any thing being done contrary to your wishes but the ministry have no weight against a decree of the assembly & these decrees are easily surprized by a committee, or a few members of a committee.
I have lately recieved from Mr. Grand of Paris a letter of which I inclose a copy No. 5 & my answer No. 6. These letters will suffice to explain themselves & the present situation of the subject which gave rise to them. They are submitted to you Sir that you may give such instructions relative thereto as you may think proper. Mr. Grand will probably persist in his complaint & carry it to the cognizance of the government of the United States. I have learned since I wrote my letter to him that the house here in which I supposed him interested has the name of Grand from his son’s being one of the partners & that he himself is not concerned in it.
The moment for making loans at present has been found so favorable that Russia has opened one for six millions of guilders instead of three as was intended; & it is already filled. The policy of Hope who conducts the business of that country with much propriety has always been never to bring on a loan at an improper moment & never to let slip unemployed one that was favorable. By the date of the bonds used in the late loan it appears that it was to have been made in August last. He found it proper to hold them up until now notwithstanding the exigencies of the Court of Petersburg. It is by the prudent & judicious conduct of this house that the credit of Russia has been maintained here throughout the war, & in such a manner that it is much superior now to what it was when the war begun. Hence it is that the services of Hope, for which however he is most extravagantly remunerated, are considered as more essential to Russia than an alliance with any of the secondary powers of Europe.
The city of Amsterdam have lately made a loan here of six millions of guilders to restore order to the affairs of their bank which have for some time appeared in an alarming posture. The interest is only 3½. p cent. The principal merchants have taken the most of it on themselves so that it was soon filled. This produced a good effect for a few days on the paper of the bank. It is again declining, which would seem to indicate that the root of the evil is deeper than had been supposed.
The price of foreign stock on this market is as when I wrote you on the 22d. of February. That of the loans made on the liquidated debt of the U.S. varies from 1 to 40 p cent above par, according to the conditions of these loans. In them the liquidated debt is alienated at different prices according to the time at which the loan was made. The present rate of the loan is graduated accordingly & will follow the rise of the funds in America.
I have had several occasions of observing during my stay here that the distance of the United States is a considerable drawback on their credit in the minds of the people in general. The idea of this distance consisting for the most part in the communications from thence being rare. The inconvenience would be much diminished if authentic papers & information were regularly sent here & published in the gazettes in the Dutch language. This might be done by some of your clerks & an arrangement made here with a gazetteer. The people being thus accustomed to have something respecting the U. S. before their eyes regularly two or three times a week would insensibly suppose America nearer to them—they would necessarily become better acquainted with the real situation of the U.S. & of course be more disposed to judge for themselves. This would contribute more than any thing else to emancipate your foreign operations from a dependence on the agents employed here. At present it cannot be denied that a combination among a few of the more powerful & more enlightened would much embarass, perhaps totally defeat any loan the U. S. might wish to make. I have formerly explained to you in what manner their influence operates on the money lenders, which will have convinced you also that the best manner of counteracting such inconveniences is to unfold the U.S. fully to the public view, & keep them constantly in their sight. You will easily believe that the houses here who recieve the most constant information from America, & who are four or five only, can have no inducement to disseminate the knowlege they thus acquire, & of which the principal value consists in the exclusion.
There has been an apprehension, here some time past that the states of Holland intended laying a tax of 2½ p. cent on foreign loans negotiated in the province. The idea is abandoned for the present year at least & it is thought it will not be again resumed. Yet if the exigencies of the country should increase, by their being drawn into a war, of which the probability has become greater within a day or two, I should not be surprized that this resource should be tried on foreign loans made in future. If adopted in Holland it wd of course be extended to the other provinces.
I beg leave to refer you to my letters to the secretary of State, (one of this date, which goes by the way of England & to one which I shall write to him to-morrow to go by the American vessel which carries this) for information relative to some decrees of the national assembly on navigation & commerce, & also relative to the present alarming situation of the affairs of that country. You will easily see from thence that there is little probability of the exchange rising for some time & that the payments which you may order to be made in future will be on as advantageous terms as the last.
I have the honor to be with sentiments of the most profound respect,   Sir,   Your most obedient & most humble servant
W Short
The Honble. Alexander Hamilton Secretary of the Treasury.

